DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 5/9/2022. As directed by the amendment, claims 1, 4, 8, 11-12, and 15-24 were amended, claims 2-3, 5-7 and 9-10 were cancelled and no new claims were added. Thus, claims 1, 4, 8, and 11-24 are presently pending in this application
Claims 1, 4, 8, and 11-23 are allowed and claim 24 is cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with David King on 8/5/2022. 

The application has been amended as follows:

(Currently Amended) A treatment method to treat a human patient's symptoms caused by a medical condition, the medical condition include an eosinophilic disorder of an internal organ 
            activating an acoustic shock wave generator with a shock wave applicator to emit acoustic shock waves; 
            administering acoustic shock waves to a target site which is a reflexology zone of a patient, wherein the reflexology zone underlies the patient's skin in a region of a hand or foot or ear and the reflexology zone lies in the path of the emitted shock waves by: 
            subjecting the reflexology zone to acoustic shock waves stimulating a patient's tissue at [[a]]the reflexology zone the internal organ experiencing the medical condition  that underlines the patient’s skin in the path of the emitted shock waves from the shock wave applicator to cause a positive biologic response to treat the medical condition wherein the positive biologic response includes one or more of reducing or eliminating systemic or local inflammation and/or initiating, activating or recruiting stem cells, wherein stimulating the one 
the source of the medical condition causing new blood vessels to be created which would increase vascularization; and 
            wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves, the emitted acoustic shock waves comprise an energy density of 0.00001 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         to 1.0 mJ/            
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
          and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle.

8. (currently amended) The treatment method of claim 1 further comprising the step of stimulating the reflexologyzone corresponding to the medical condition with a sufficient amount of acoustic shock waves to stimulate the orthopedic structure to cause the 

15. (currently amended) The treatment method of claim 1 wherein the subjected reflexology zone receives between 100 and 100,000 acoustic shock waves or pressure pulses per therapy session.

18. (currently amended) The treatment method of claim 1 wherein the medical condition further comprising an auto immune indication and / or disorder.

19. (currently amended) The treatment method of claim 1 wherein the medical condition further comprising one of disorders of chronic local and systemic inflammation, congestive heart or lung failure[[;]], high or low eosinophils[[;]], Nocturia and benign prostatectomy hyperplasia, incontinence, interstitial cystitis, Trigonitis, Crohns, Rheumatoid arthritis, Multiple Sclerosis, irritable bowel syndrome, Primary myelofibrosis, Polycythemia vera, Thrombocythemia, Chronic Myelogenous Leukemia, Chronic Myelocytic Leukemia[[;]], Chronic Myeloid Leukemia[[;]], Chronic Granulocytic Leukemia, Sickle cell anemia.

20. (currently amended) The treatment method of claim 1 wherein the medical condition further comprising one of erectile dysfunction, reduced urine flow, or Nocturia, wherein Nocturia is defined as urinating at least 2 times per night

21. (currently amended) The treatment method of claim 1 wherein the eosinophilic disorder is an eosinophilic disorder with elevated levels of eosinophils including one or more of Allergic disorders, Infections by parasites, cancers, asthma, allergic rhinitis, atopic dermatitis, Hodgkin lymphoma, leukemia, of a lung of a heart of an esophagus of a stomach of a small intestine

23. (currently amended) The treatment method of claim 1 wherein the medical condition further comprising one of auto immune indications[[/]] and/or disorders, disorders of chronic local and systemic inflammation, congestive heart or lung failure, high or low eosinophils, Nocturia, benign prostatectomy hyperplasia, incontinence, interstitial cystitis, Trigonitis, Crohns, Rheumatoid arthritis, Multiple Sclerosis, irritable bowel syndrome, Primary myelofibrosis, Polycythemia vera, Thrombocythemia, Chronic Myelogenous Leukemia, Chronic Myelocytic Leukemia, Chronic Myeloid Leukemia, Chronic Granulocytic Leukemia, Sickle cell anemia, Autism, Spina Bifida, Attention Deficit Hyperactivity Disorder, Hemorrhoids, Autism tremors, liver cancer, migraine, cystic fibrosis, Parkinson's disease, Colitis, Chronic Obstructive Pulmonary Disease, bronchitis, Lyme disease, Tip toe disease, Gall bladder infection, heart disease, Allergic disorders, Infections, Infections by parasites,cardiomyopathy of a heart, Eosinophilic esophagitis of an esophagus, Eosinophilic gastritis of a stomach, Eosinophilic enteritis of a small intestine.

Claim 24 has been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Schultheiss (2006/0100550) and Samuel (“An Investigation into the Efficacy of Reflexology on Acute Pain in Healthy Human Subjects”) do not specifically disclose the claimed method as presented in the claims 1, 4, 8, and 11-23. 
Schultheiss discloses a treatment for a medical condition of a patient comprises the step of: treating the patient with acoustic shock waves or pressure pulses (see paragraph 0077 and 0186, Schultheiss discloses utilizing shockwaves to treat different diseases such as Lupus, see full disclosure for many different medical condition other than Lupus). Schultheiss further discloses that the acoustic shock waves or pressure pulses are direct to one or more skin, organ or muscle (paragraph 0028) to cause a positive biological response to treat the medical condition exhibiting at least one autoimmune disorder or systemic condition (see paragraphs 0077 and 0186, Lupus is an autoimmune disorder), Schultheiss discloses in paragraph 0028 that the acoustic shock wave generator focus on treatment zones including tissue of the patient, the tissue can be organ, or skin or muscle, or a heart.
Samuel teaches that skin can be found on reflexology zones (see pages 15, Samuel discloses that FitzGerald is said to have demonstrated that application of pressure to an area of skin within one of the ten zones, see fig. 1.6, further discloses in pages 94-96 that the reflex points comprise skin and muscle, furthermore, Samuel discloses in page 83 that the reflexology zone include pancreas zone on the foot). 
However, Schultheiss and Samuel fail to disclose the combination of a treatment method to treat a human patient’s symptoms caused by a medical condition, wherein the medical condition include an eosinophilic disorder of an internal organ comprising the steps of administering acoustic shock waves to a target site which is a reflexology zone that underlies the patient’s skin in a region of a hand or foot or ear and that the reflexology zone corresponding to an internal organ experiencing the medical condition, the emitted shock waves are focused or unfocused acoustic shock waves, the 
emitted acoustic shock waves comprise an energy density of 0.00001 mJ/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     to 1.0 mJ/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                      and an amplitude above 0.1 MPa and rise times of the amplitude are below 100 nano-seconds with a duration of the acoustic shock waves being below 3 micro-seconds for a positive part of a cycle. It has been found that it would not have been obvious to modify Schultheiss and Samuel to arrive at the claimed invention and to do so would based on improper hindsight reasoning. 
Therefore, claims 1, 4, 8, 11-23 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cioanta (2011/0087157) is cited to show a pressure pulse device for treating autoimmune disease.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785